DETAILED ACTION
Claims 1-20 are presented for examination.  Claim 8 is amended.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 8-14 are rejected under 35 U.S.C. 101 because the claimed invention is directed to non-statutory subject matter.  The claim(s) does/do not fall within at least one of the four categories of patent eligible subject matter.

As per claim 8, the claim language recites a “system”.  However, it appears that the system would reasonably be interpreted by one of ordinary skill in the art as software, per se, failing to be tangibly embodied or include any recited hardware as part of the system.  While the claim does teach an “input stream processor” and a “cycle processor”, an examination of the specification has shown no evidence that either is a hardware processor.  Instead, one of ordinary skill in the art could reasonably interpret both as software elements that perform processing of data.  Software alone is directed to non-statutory subject matter.  Applicant is advised to amend the claims to include a hardware element (i.e., a processor and/or memory) in order to overcome the 101 rejection.  Claims 9-14 do not cure the deficiencies of the claim on which they depend.


Response to Arguments
Applicant's arguments filed on 02/08/2011 have been fully considered but they are not persuasive.

With respect to prior art rejections, applicant argues the following in the remarks:
a.	The amended addition of a “machine” to implement each element of the independent claim adds hardware and thus overcomes the existing 101 rejection.

The examiner respectfully disagrees with the applicant:
a.	In an effort to determine the metes and bounds of the claimed “machine,” the examiner referenced the specification for any definition that might have been provided by the applicant.  The only example of the word “machine” appearing in the specification was in paragraph [0020], “In accordance with one embodiment, input stream processor 140 is implemented on one or more clusters of virtual machines…”  Since a machine to implement an input stream processor is defined by applicant as only be a “virtual machine,” and since a virtual machine is nothing more than a piece of software, the rejection stands.

Conclusion
THIS ACTION IS MADE FINAL.  Applicant is reminded of the extension of time policy as set forth in 37 CFR 1.136(a).  
A shortened statutory period for reply to this final action is set to expire THREE MONTHS from the mailing date of this action.  In the event a first reply is filed within TWO MONTHS of the mailing date of this final action and the advisory action is not mailed until after the end of the THREE-MONTH shortened statutory period, then the shortened statutory period will expire on the date the advisory action is mailed, and any extension fee pursuant to 37 CFR 1.136(a) will be calculated from the mailing date of the advisory action.  In no event, however, will the statutory period for reply expire later than SIX MONTHS from the mailing date of this final action. 
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Gregory Kessler whose telephone number is (571)270-7762.  The examiner can normally be reached on M-Th 8:30 - 5, Alternate Fridays 8:30-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emerson Puente can be reached on (571)272-3652.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.




/GREGORY A KESSLER/Primary Examiner, Art Unit 2196